DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I (claims 1-2 and 4-8) in the reply filed on 06/07/22 is acknowledged.  The traversal is on the ground(s) that all the species belong to a grouping of patentably indistinct species.  This is not found persuasive because the species are distinct based on their mutually exclusive characteristics as pointed out in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/07/22.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/20, 11/15/21, 01/06/22 and 03/08/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 2 and 4-8 are objected to because of the following informalities:  claim 2 recites “… and entirety of the first package…” and claim 7 recites “the first winding is flat winding…”. Those sound incorrect and should be “… and an entirety of the first package…” and “the first winding is a flat winding…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the first package, and the second package are encapsulated with switching devices”. This appears undescriptive of the invention. The quoted limitations above implicitly comprise two possible scenarios. The first scenario is that the first and second package as well as switching devices located nearby are encapsulated (implicitly with something, especially an encapsulant or molding compound as known in the art), and this is illustrated on the annotated figures below (PK1, PK2 and SD are respectively the first package, the second package and the switching device). The second scenario is that switching devices are distributed around the first and second packages such that the first and second packages can be reasonably viewed as encapsulated by said switching devices. This scenario is also illustrated on the annotated figures below. None of those scenarios are supported in the original disclosure (and therefore can’t be claimed) as the figures appear to rather show each of the packages being comprised of switching devices (chips) that are encapsulated by an unlabeled/undescribed encapsulant (layer surrounding and embedding the chips).
Claim 5 recites “and a magnetic flux direction of a DC magnetic flux generated by a current flowing through any one of the windings in the longitudinal middle column corresponding to other one winding is opposite to a magnetic flux direction of a DC magnetic flux generated by current flowing through the other one winding in the corresponding longitudinal middle column.”. This limitation is not understood because of the underlined portions which create confusion.


    PNG
    media_image1.png
    645
    1073
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    666
    1116
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAP (US 2017/0069607).

a.	Re claim 1 and in view of the 112 1st rejection above, YAP discloses a power supply system, comprising: a system board 18 electrically connected to a load (14(d) or 12(c); see figs. 1-2 and related text; see also [0008] and remaining of disclosure for more details; note that any electronic device, especially a chip or a packaged device or a passive component is implicitly a load); a first package 14(a) (see at least [0013]-[0016]) and a second package (14 (c) or 14(b); note from [0012] that 14(a) and 14(c) would be identical or similar in nature) provided on an upper side of the system board; and a bridge member 12(a) ([0017]) provided on upper sides of the first package and the second package, comprising a passive element (passive SMDs as per [0017]) “and used for power coupling between the first package and the second package” (see intended use remark below for this quoted limitation), wherein vertical projections of the first package and the second package on the system board are both overlapped with a vertical projection of the bridge member on the system board (explicit on fig. 1), the first package, and the second package comprise 

In the alternative to the above, claim 1 can be rejected as follow: YAP discloses a power supply system, comprising: a system board 18 electrically connected to a load (14(c) or 12(c); see figs. 1-2 and related text; see also [0008] and remaining of disclosure for more details; note that any electronic device, especially a chip or a packaged device or a passive component is implicitly a load); a first package 14(b) (see at least [0013]-[0016]) and a second package (14 (d); note from [0012] that 14(b) and 14(d) would be identical or similar in nature) provided on an upper side of the system board; and a bridge member 12(b) ([0019]) provided on upper sides of the first package and the second package, comprising a passive element (capacitor or inductor or resistor as per [0019]) “and used for power coupling between the first package and the second package” (see intended use remark below for this quoted limitation), wherein vertical projections of the first package and the second package on the system board are both overlapped with a vertical projection of the bridge member on the system board (explicit on fig. 1), the first package, and the second package comprise 

The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “and used for power coupling between the first package and the second package” does not distinguish the present invention over the prior art of YAP who teaches the structure as claimed.


b.	Re claim 2, the first package, the second package, and the load are positioned on an upper surface of the system board (explicit on figs. 1-2); the first package and the second package are arranged along a lateral direction (explicit in view of figs. 1-2 and claim 1 rejections above) or a longitudinal direction, and an entirety of the first package and the second package is arranged with the load along the lateral direction (explicit on fig. 1 for the first package 14(a), second package 14(c) and load 12(c) as interpreted in claim 1 rejection above).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0211977), Cahill et al. (US 2016/0379952) and Fjelstad (US 2010/0258952) disclose systems similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899